      Case 4:13-cv-00151-RCC Document 102 Filed 10/01/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   WildEarth Guardians,                             No. CV-13-00151-TUC-RCC
10                   Plaintiff,                       ORDER
11   v.
12   United States Fish and Wildlife Service, et
     al.,
13
                     Defendants.
14
15          Pending before the Court is Plaintiff’s unopposed Ex Parte Motion to Modify
16   Injunction. (Doc. 99.) The Court notes that Plaintiff’s reply asks the Court to order the
17   parties to enter into mediation to define the parameters of the injunction. (Doc. 101.)
18   Given Defendants’ assertion that they may also wish to seek further relief under the
19   injunction (Doc. 100), the Court finds it appropriate for Defendants to state their position
20   on mediation.
21          Accordingly, IT IS ORDERED Plaintiff’s Ex Parte Motion to Modify Injunction is
22   GRANTED. (Doc. 99.) The Court’s September 12, 2019 Order is amended to state that
23   “timber management actions other than personal firewood cutting and gathering in
24   Region 3 national forests must cease pending formal consultation.”
25   ///
26   ///
27   ///
28   ///
      Case 4:13-cv-00151-RCC Document 102 Filed 10/01/19 Page 2 of 2



 1          IT IS FURTHER ORDERED within seven days of the date of this Order,
 2   Defendants shall file a written response stating their position regarding mediation to
 3   further define the scope of the Court’s injunction.
 4          Dated this 30th day of September, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
